DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 10/20/2022 are acknowledged.  
In light of claim amendments, specifically, amending variable L, viz., deletion of H and methyl groups, and limiting it to halogen, trifluoromethyl, and methoxy, and so, the previous 103 rejection is withdrawn. 
However, since claim amendments changed the scope of previous rejection, a new grounds of rejection is made. The rejection is based on the different interpretation of the previously applied reference, and newly found prior art, which provides an explanation of the rejection.  See the rejection below. 
Response to Arguments
Applicant’s arguments filed on 10/20/2022 have been fully considered but they are not persuasive, see the reasons below.  
Applicants’ argue that Allen et al teach enhanced antibacterial activity against Micrococcus luteus ATCC 9341 in comparison with Vancomycin (refer to Table 1 of Allen et al). However, Allen et al do not teach antibacterial activity against drug-resistant strains MRSA or VRE in comparison with oritavancin. Therefore, it is unclear whether the compounds of Allen et al have inhibitory activities against drug-resistant strains MRSA or VRE in comparison with oritavancin. In contrast, in the present invention, it is seen in Table 2 of the present invention that the glycopeptide compounds of the present invention have higher inhibitory activity than oritavancin or equivalent inhibitory activity to oritavancin against drug-resistant strains MRSA or VRE. 
The purpose of Allen et al is to show the advantages of hydrophobic moieties on -NH2 group of disaccharide on the vancomycin. However, Cooper et al teach applicants R group, and also its advantages in treating activity against vancomycin-resistant isolates and antibacterial activity as well. Moreover, claims do not require MRSA and VRE, but all it requires is compound and its properties of activity of resisting drug-resistant bacteria. Even if applicants incorporate these limitations in the claims, Cooper et al already established the fact that their compounds treat drug-resistant strains, such as VRE and S.aureus [see Table 5, column 37]. It is not clear why applicants compared their data with oritavancin, since it does not have applicants R group. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN101928331A (see IDS dated 09/05/2020; herein after ‘331A) in view of Allen et al (The Journal of Antibiotics, Aug 1997, Vol.50, No. 8, 677-684; in the record) and Cooper et al [US 5,840,684 or Cooper_1998 from STN search].
Claims are drawn to vancomycin derivative, which has the recited properties. At the outset, vancomycin is known and its derivatives, specifically, at N-substitution(s) with various hydrophobic groups are also known. 
 ‘331A teaches the following compound:

    PNG
    media_image1.png
    361
    487
    media_image1.png
    Greyscale
[see page 2].
However, prior art silent on N-substitution [or substitution on -NH2 group] on the disaccharide moiety, with applicants claimed R group, wherein R is -A-D-E-G, wherein A is benzene ring; D is -O- or -N(H)-; E is –(CH2)m-, wherein m is 1-3;  and G is phenyl group substituted with halogen or trifluoromethyl or methoxy. 
The above can be cured by Allen et al and Cooper et al. 
Allen et al teach the role of hydrophobic side chain as determinants of antibacterial activity of semisynthetic glycopeptide antibodies. Allen et al also teach that N-substituted derivatives of LY264826, comprising both alkyl and aryl side chain substituents, enhanced antibacterial activity [see page 678 and Table 1]. Therefore, one would be motivated to substitute H-atom of -NH2 group of disaccharide on the compound of ‘331A with hydrophobic side and because of its advantages as evidenced from the teachings of Allen et al [see Table 1].
The compound of Allen et al differs in applicants G group in their compound of formula I. The compound of Allen et al teach methyl at position 4- of phenyl ring [of applicants G group], whereas claims require halogen at position 4- of phenyl ring. For clarity purpose, the compound of Allen et al is shown below: 

    PNG
    media_image2.png
    253
    326
    media_image2.png
    Greyscale
, wherein A is OH, B is H, X is 
    PNG
    media_image3.png
    66
    105
    media_image3.png
    Greyscale
, and R is 
    PNG
    media_image4.png
    56
    164
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    58
    189
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    57
    191
    media_image6.png
    Greyscale
etc. [see Fig.1].
However, Cooper et al (see Cooper_1998 STN document) teach applicants R group in vancomycin, see below:

    PNG
    media_image7.png
    815
    905
    media_image7.png
    Greyscale
 [see RN 171098-45-6 in page 68].
	So, the above teaches applicants R group, wherein G is phenyl group substituted with halogen. In addition, Cooper et al teach that their compounds are showed activity against vancomycin resistant isolates [see abstract, Table 5 etc.]. One would be motivated to replace H on -NH2 group on the disaccharide moiety in the vancomycin of ‘331A, because it shows both antibacterial activity and also activity against vancomycin-resistant isolates, in addition to the given the fact that the advantages of hydrophobic moieties at -NH2 group on the disaccharide moiety in the vancomycin as taught by Allen et al. 
	In the compounds of Allen et al and Cooper et al, the isomerism of some bonds, such as wedge in or wedge out, are not clear. But, the criticality is in the hydrophobic side chain, not in the isomers, absence evidence to the contrary. If applicants think isomers are also critical for the claimed invention, then applicants are requested to show the comparative data. Moreover, MPEP 2144.09 says similar properties are expected for close structural similar compounds and are obvious. 
The motivation to combine the teachings of above cited art the can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to arrive at instantly claimed compound with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658